DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
The amendments to the claims filed on 22 April 2022 are herein acknowledged.  Claims 1-20 remain pending and are hereinafter examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15-18 and 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins (US 2009/0248142 A1).
Regarding Claim 15, Perkins discloses a system comprising a handle assembly comprising (Fig. 3A, #19) a bifurcation joint, the bifurcation joint comprising a plurality of ports (see the annotated Fig. 3A of Perkins below regarding the bifurcation joint that shows a division of the joint into two branches/parts; [0056] wherein “catheter body 13 and communicates with the interior of the handle 19 through the hub 21” that can be considered as the first port; [0060] wherein “a port or sidearm 87 of the hub 21 to an imaging console 86” that can be considered as the second port; also the annotated figure below illustrates the multiple ports); 

    PNG
    media_image1.png
    422
    764
    media_image1.png
    Greyscale

a probe comprising an imaging window and a marker (Fig. 3B; [0056] wherein a marker may be mounted on the lumen adjacent to the exit port; see the distal end of the catheter that can be considered as a probe) and
a dual lumen catheter that connects to the probe via the bifurcation joint of the handle assembly (Fig. 3A, 3B, [0054] wherein “catheter 11 includes an elongated catheter body 13”; [0056] “the catheter body 13 and communicates with the interior of the handle 19 through the hub 21”; Regarding the bifurcation joint, see the annotated Fig. 3A above; Fig. 3B illustrates the distal end of the catheter that can be considered as the probe including imaging parts which is connected to the proximal end of the catheter 11 through the bifurcation joint; Fig. 3E wherein a dual lumen catheter is illustrated; [0056] lumen 27 within the catheter and [0058] lumen 39 within the same catheter), wherein the dual lumen catheter comprises a braided layer, wherein the braided layer ([0055]) is configured to axially rotate the probe within a body lumen in response to axial rotation of the handle assembly ([0062], [0065] wherein the operator may rotate the catheter).
Regarding Claim 16, Perkins further teaches an imaging transducer extending through a first lumen of the dual lumen catheter and into the probe, the imaging transducer configured to generate an image of a body lumen via the imaging window (Fig. 3B, #81; Fig. 3F-3G wherein a circular imaging window and markers are shown), wherein the image of the body lumen includes an indication of the marker ([0061] wherein markers create an image on the display).
Regarding Claim 17, Perkins further teaches wherein the probe comprises a side port (Fig. 3A, #29; [0056]) and the indication of the marker in the image of the body lumen indicates an orientation of the side port in the image of the body lumen ([0061]).
Regarding Claim 18, Perkins further teaches wherein the side port and the marker are oriented 180 degrees apart on the probe (Figs. 3F-3G, 4A-4B; [0061]-[0062] wherein 147 represents the penetrator path which is distinguishable from two other markers 148 which are positioned opposite to the penetrator path and the middle point between two markers 148 can be considered as a new marker that is oriented 180 degrees apart from the side port).
Regarding Claim 20, Perkins discloses a system comprising: a handle assembly (Fig. 3A, #19) comprising a bifurcation joint (Fig. 3A wherein parts 11, 87, and 21 can be considered as a bifurcation joint that is formed in the handle; see the annotated Fig. 3A of Perkins below regarding the bifurcation joint that shows a division of the joint into two branches/parts); 

    PNG
    media_image1.png
    422
    764
    media_image1.png
    Greyscale

a probe comprising an imaging window and a marker (Fig. 3B; [0056] wherein a marker may be mounted on the lumen adjacent to the exit port; [0060] wherein an imaging transducer such as an ultrasound transducer with 360-degree imaging window is disclosed; see the distal end of the catheter that can be considered as a probe); and 
a dual lumen catheter that connects the bifurcation joint to the probe (Fig. 3A, #13, a catheter body; Fig. 3E wherein a dual lumen catheter is illustrated; [0056] lumen 27 within the catheter and [0058] lumen 39 within the same catheter), wherein the dual lumen catheter is configured to axially rotate the probe within a body lumen in response to axial rotation of the handle assembly ([0062] wherein “the operator may rotate the catheter 11 until the penetrator trajectory image 147 leads to the target area T”; [0065] wherein “the operator, while viewing an image from the imaging transducer …, will rotate the catheter … as needed until the penetrator path indication … is aligned with the location where it is desired to initially introduce the compressor device”; for further clarification, see also [0047] wherein “the tissue penetrating catheter 11 may be provided with imageable markers and/or an on-board imaging apparatus such as an intravascular ultrasound (IVUS) device to aid the operator in adjusting the longitudinal position and rotation orientation of the catheter 11 prior to advancement of the penetrator,” and [0060] wherein “In the particular embodiment of the penetrating catheter 11 shown, an on-board imaging transducer 81 is positioned in the distal tip section”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1), in view of Silverstein (U.S. Patent No. 5,702,344), and further in view of Courtney (US 2017/0007203 A1).
Regarding Claim 1, Krupica teaches a medical device comprising … a handle body connecting the plunger assembly to the flush port assembly ([0027] wherein the working port structures 116, 118 enable one or more instruments, such as “optical scopes, light sources, biopsy needles, forceps, suction catheters, laser fibers, and stent delivery systems,” to be introduced in to the main barrel).
However, Krupica is silent as to a plunger assembly coupled to a first tool, the plunger assembly configured to move the first tool in a distal and a proximal direction; a flush port assembly coupled to a second tool, the flush port assembly configured to rotate, at least partially, about a longitudinal axis of the second tool independently of [another tool in the handle different than the flush port assembly].
Silverstein teaches a plunger assembly coupled to a first tool, the plunger assembly configured to move the first tool in a distal and a proximal direction (Col. 5, Lines 11-27).
Courtney discloses a flush port assembly coupled to a second tool (Figs. 3A, 3B; [0038]) the flush port assembly configured to rotate, at least partially, about a longitudinal axis of the second tool ([0038]). Courtney and Krupica teach [the rotation of the flush port assembly] independently of a second tool that could be a plunger assembly (see Courtney, [0038] “a fluid rotary joint including outer housing 210 and a rotatable insert 215 (shown in FIG. 3a and FIG. 3b). … Although the fluid rotary joint is shown the present example implementations as being provided at a proximal end of catheter 100, it is to be understood that any component along the length of the rotating components of catheter system 560 may contain the fluid rotary joint. … For clarity, "rotatable" or "rotating" components refer to components that rotate with a rotatable shaft. An example of a rotatable component is a torque cable ( described and shown below), at least a portion of which lies within an external sheath of catheter 100 and is able to rotate independent of the external sheath.”; see Krupica, [0027] wherein the working port structures 116, 118 enable one or more instruments, such as “optical scopes, light sources, biopsy needles, forceps, suction catheters, laser fibers, and stent delivery systems,” to be introduced in to the main barrel; Therefore, Krupica can receive two medical tools such as a plunger and a flush port assembly, and when the rotary flush port of the flush port assembly, like in Courtney, can rotate independent of the external sheath then it will also rotate independent of another tool inserted into the barrier).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a diagnostic handle with two working ports for conventional medical tools such as “optical scopes, light sources, biopsy needles, forceps, suction catheters, laser fibers, and stent delivery systems” (see Krupica [0027]), as taught by Krupica, to include a plunger assembly in its first working port, like taught by Silverstein, in order to perform biopsies (see Silverstein, Col. 5, Lines 11-27), and include a flush port assembly that can rotate independently of the other tool, like taught by Courtney and Krupika, in order to enable transport of a working fluid through the rotatable parts (see Courtney [0036]). 
	Regarding Claim 2, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “wherein the flush port assembly can rotate at least 180 degrees about the longitudinal axis of the second tool.”
	Courtney further discloses the aforementioned claimed limitation except for “at least 180 degrees” ([0038]-[0039] rotatable insert and rotary joint; [0012]-[0013]). Courtney also teaches that the “rotatable insert is rotatable within the outer housing” ([0012]) that can be considered as a fully rotatable rotary joint. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rotate the rotatable flush port assembly, like taught by Courtney, at least 180 degrees,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a diagnostic handle with two working ports for conventional medical tools such as “optical scopes, light sources, biopsy needles, forceps, suction catheters, laser fibers, and stent delivery systems” (see Krupica [0027]), as taught by Krupica, to include a flush port assembly that can rotate at least 180 degrees about the longitudinal axis of the second tool, like taught by Courtney, in order to enable transport of a working fluid through the rotatable lumens (see Courtney [0036]).
	Regarding Claim 3, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “wherein the first tool comprises a biopsy needle and the second tool comprises a radial ultrasound probe.”
Courtney further teaches wherein the second tool comprises a radial ultrasound probe ([0083], [0085]).
Silverstein teaches wherein the first tool comprises a biopsy needle (Col. 4, Lines 22-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a diagnostic handle with two working ports for conventional medical tools such as “optical scopes, light sources, biopsy needles, forceps, suction catheters, laser fibers, and stent delivery systems” (see Krupica [0027]), as taught by Krupica, to include a plunger assembly (see Claim 1) with a biopsy needle in its first working port, like taught by Silverstein, in order to perform biopsies (see Silverstein, Col. 5, Lines 11-27), and also include a second tool (see Claim 1) with a radial ultrasound probe, like taught by Courtney, in order to enable the system to collect images (see Courtney [0085]). 
Regarding Claim 4, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to
“wherein the plunger assembly and the flush port assembly are parallel to one another in the handle body.”
	Krupica teaches wherein the plunger assembly and the flush port assembly are parallel to one another in the handle body (Fig. 1 wherein 116 and 118 are inserted into the main barrel parallel to each other).
Regarding Claim 10, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “wherein the second tool comprises an imaging transducer configured to communicatively couple with an imaging controller via a hub assembly.”
Courtney further teaches wherein the second tool comprises an imaging transducer configured to communicatively couple with an imaging controller via a hub assembly (Fig. 6, [0097]; Fig. 1B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a diagnostic handle with two working ports for conventional medical tools such as “optical scopes, light sources, biopsy needles, forceps, suction catheters, laser fibers, and stent delivery systems” (see Krupica [0027]), as taught by Krupica, to include a second tool (see Claim 1) that comprises an imaging transducer configured to communicatively couple with an imaging controller via a hub assembly, like taught by Courtney, in order to perform image processing and display images (see Courtney [0097]).
Regarding Claim 13, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “an imaging controller coupled to the imaging transducer via a hub assembly and a coaxial cable.”
Courtney further teaches an imaging controller coupled to the imaging transducer via a hub assembly and a coaxial cable ([0047] coaxial electrical cable; Fig. 6, [0097]; Fig. 1B).
See the motivation in Claim 10 as stated above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1)., in view of Silverstein (U.S. Patent No. 5,702,344), in view of Courtney (US 2017/0007203 A1), and further in view of Ofek (US 2017/0086746 A1).
Regarding Claim 5, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “a bifurcation joint in the handle body, wherein the bifurcation joint connects the plunger assembly to a first lumen of a dual-lumen catheter and the flush port assembly to a second lumen of the dual-lumen catheter.”
Ofek teaches a bifurcation joint in the handle body, wherein the bifurcation joint (Figs. 1-2, #16; [0034]) connects the plunger assembly to a first lumen of a dual-lumen catheter and the flush port assembly to a second lumen of the dual-lumen catheter (Figs. 1-2, #14; [0034] wherein the catheter may include one or more lumens).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the handle, like taught by Krupica in view of others as stated under Claim 1, to include a bifurcation hub, in order to connect the catheter tube to one or more extensions (see Ofek [0034]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1)., in view of Silverstein (U.S. Patent No. 5,702,344), in view of Courtney (US 2017/0007203 A1), and further in view of Perkins (US 2009/0248142 A1).
Regarding Claim 6, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “a dual-lumen catheter with first and second lumens.”
Perkins teaches a dual-lumen catheter with first and second lumens (Fig. 3E; [0056], [0058]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the handle and attached tools, like taught by Krupica in view of others as stated under Claim 1, to include a dual-lumen catheter, like taught by Perkins, in order to provide working channels for the tools to guide a tissue penetrator and perform imaging (see Perkins [0056], [0058], [0060]).
	Regarding Claim 7, Krupica in view of others as stated above under Claim 6, discloses all the elements of Claim 6. However, Krupica as modified by others as stated under Claim 6 is silent as to “wherein the first tool is disposed in the first lumen and the second tool is disposed in the second lumen.”
	Perkins further teaches wherein the first tool is disposed in the first lumen and the second tool is disposed in the second lumen ([0056], [0058], [0060] wherein lumens contain tools).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dual lumen catheter, like taught by Krupica in view of others as stated under Claim 6, to contain different medical tools, like taught by Perkins, in order to providing working lumens for the tools to guide a tissue penetrator and perform imaging (see Perkins [0056], [0058], [0060]).
	Regarding Claim 8, Krupica in view of others as stated above under Claim 7, discloses all the elements of Claim 7. However, Krupica as modified by others as stated under Claim 7 is silent as to “a probe attached to the distal end of the dual- lumen catheter, wherein the probe includes a third lumen aligned with the first lumen of the dual-lumen catheter and a fourth lumen aligned with the second lumen of the dual-lumen catheter.”
	Perkins further teaches a probe attached to the distal end of the dual- lumen catheter, wherein the probe includes a third lumen aligned with the first lumen of the dual-lumen catheter and a fourth lumen aligned with the second lumen of the dual-lumen catheter (Fig. 3B wherein the distal end of the catheter can be considered as a prob; Fig. 3D wherein the lumens of the prob are aligned with the lumens of the catheter).
	
According to the rationales suggested by the Supreme Court in KSR (MPEP Section 2143),  the claimed invention under Claim 8, combines prior art elements according to known methods in the field of medical diagnostics that yields predictable results. Here, the claim combines a handle of a catheter including working channels for two medical tools with a dual lumen catheter and a probe at its distal end with aligned lumens to provide a dual-function medical device that can perform imaging and guide a tissue penetrator (see Perkins Fig. 3B, #81 imaging transducer and #85 penetrator; [0056], [0058], [0060]; also see the parent claims regarding the elements). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the dual lumen catheter, like taught by Krupica in view of others as stated under Claim 7, to have a modified distal, a probe, with lumens that are aligned with the lumens of the catheter, like taught by Perkins, in order to provide working channels for medical tools such as an imaging transducer and a penetrator to perform imaging and guide a tissue penetrator (see Perkins Fig. 3B, #81 imaging transducer and #85 penetrator; [0056], [0058], [0060]).
	
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1)., in view of Silverstein (U.S. Patent No. 5,702,344), in view of Courtney (US 2017/0007203 A1), in view of Perkins (US 2009/0248142 A1), and further in view of Jafari (US 2019/0374196 A1).
Regarding Claim 9, Krupica in view of others as stated above under Claim 8, discloses all the elements of Claim 8. However, Krupica as modified by others as stated under Claim 8 is silent as to “wherein the probe is attached to the distal end of the dual- lumen catheter via a reflow process.”
	Jafari further teaches wherein the probe is attached to the distal end of the dual- lumen catheter via a reflow process (see Abstract; [0054]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dual lumen catheter and the probe, as taught by Krupica in view of others as stated under Claim 8, to be attached through a reflow process, like taught by Jafari, in order to attach parts with various diameters (see Perkins [0054]).

	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1)., in view of Silverstein (U.S. Patent No. 5,702,344), in view of Courtney (US 2017/0007203 A1), and further in view of Hancock (US 2020/0360085 A1).
Regarding Claim 11, Krupica in view of others as stated above under Claim 10, discloses all the elements of Claim 10. However, Krupica as modified by others as stated under Claim 10 is silent as to “wherein the imaging transducer is coupled to the hub assembly via a proximal drive cable with a first diameter and a distal drive cable with a second diameter, the first diameter larger than the second diameter.”
Courtney further teaches wherein the imaging transducer is coupled to the hub assembly via a … drive cable ([0011] a torque cable).
Hancock further teaches a proximal drive cable with a first diameter and a distal drive cable with a second diameter, the first diameter larger than the second diameter (Fig. 3, [0044]-[0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive cable, as taught by Krupica and modified by others under Claim 10, to include proximal and distal ends with different diameters, like taught by Hancock, in order to be capable of working via a small diameter structure (see Hancock, Abstract).
Regarding Claim 12, Krupica in view of others as stated under Claim 11, discloses all the elements of Claim 11 as stated above. However, Krupica as modified by others as stated under Claim 11 is silent as to “wherein an impedance compensator connects the distal drive cable to the proximal drive cable.”
Hancock further teaches wherein an impedance compensator connects the distal drive cable to the proximal drive cable ([0044], [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive cable, as taught by Courtney and modified by others under Claim 11, to have an impedance compensator that connects the distal drive cable to the proximal drive cable, like taught by Hancock, in order to match the impedance of the parts with different diameters (see Hancock, Abstract and claim 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1)., in view of Silverstein (U.S. Patent No. 5,702,344), in view of Courtney (US 2017/0007203 A1), and further in view of Mugan (US 2010/0121218 A1).
Regarding Claim 14, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “wherein the handle body comprises at least two ergonomic contours that are mirrored.”
	Mugan teaches wherein the handle body comprises at least two ergonomic contours that are mirrored  (Fig. 19, #526, #528;  [0111]-[0112] “ergonomic design features 526 and 528”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught by Krupica and modified by others as stated under Claim 1, to have ergonomic features, like taught by Mugan, in order to provide a clinician with enhanced feel of the device (see Mugan [0112]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US 2009/0248142 A1) in view of Ranalletta (U.S. Patent No. 5,437,283).
Regarding Claim 19, Perkins further teaches a … needle ([0011] a catheter having a tissue penetrator such as an advanceable needle; Figs. 2A, 3B, #85) extending though a second lumen of the dual lumen catheter and into the probe (Fig. 3B; [0056], Fig. 3E, #27 penetrator lumen), wherein the … needle is configured to exit the probe via the side port (Fig. 3B wherein the penetrator 85 exits the exit port 29).
However, Perkins is silent as to “a biopsy needle … configured to exit … in response to actuation of a sliding button included in the handle assembly.”
Ranalletta further teaches “a biopsy needle … configured to exit … in response to actuation of a sliding button included in the handle assembly.” (Fig. 37, #222; Col. 19, Lines 24-33; Col. 23, Line 60 to Col. 24, Line 35, wherein the mechanism of the sliding actuator is explained).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including the handle assembly and the catheter, as taught by Perkins under Claim 17, to have an actuator on the handle that controls a biopsy needle, like taught by Ranalletta, in order to fire the biopsy needle to take a biopsy sample (Col. 19, Lines 24-33).

Response to Arguments
Applicant's arguments filed on 22 April 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding 35 USC 103 rejections are moot in light of the new rejections necessitated by the amendments.
Regarding 35 USC 102 rejections for Claim 20, Applicant states that the reference does not disclose every element of the claim (Applicant’s Remarks, Pages, 6-7). Examiner respectfully disagrees. In response, Examiner directs the attention of the Applicant to further explanations including the annotated figure provided under 35 USC 102 rejections in the present Office Action. 
Regarding a “bifurcation joint,” Applicant further refers to the disclosure of the instant Application where an example of a bifurcation joint is provided (Applicant’s Remarks, Pages, 6-7). In response, Examiner notes that the scope of the disclosure is not limited by the explanatory embodiments. Applicant has admitted the same in multiple instances, by stating “Embodiments are not limited in this context.” (see Specification, for instance in paragraphs, [0032], [0037], [0043], and so on). Additionally, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (for example, “the needle line and the ultrasound line may converge inside a bifurcated junction … before feeding into a dual-lumen catheter”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the claim interpretations under 35 USC § 112(f) have been reconsidered in light of the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alsaidan discloses a dual-purpose biopsy punch (US 20180161023 A1). Moll discloses a robotic catheter system and methods (US 20120065467 A1). Nakao discloses a rotating fine needle for core tissue sampling (US 20060116605 A1). Bagwell discloses a reduced force device for intravascular access and guidewire placement (US 20160346519 A1). Groot discloses an apparatus and method for performing a transbronchial biopsy (US 5056529 A). Schaer (US 20180279994 A1) discloses medical tool positioning and control devices, systems, and methods including handle assemblies that allow a steerable shaft to be steered, while allowing the separate movement of a medical tool.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793